Citation Nr: 1103246	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-36 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a left 
knee injury.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1944 to March 1945, from 
October 1945 to March 1946, from October 1946 to October 1949, 
and from March 1950 to July 1955.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which, 
inter alia, denied the Veteran's claims for service connection 
for the residuals of a left knee injury and for glaucoma.

In his November 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
However, in April 2008 he withdrew his request for a Board 
hearing.  38 C.F.R. § 20.704(d) (2010).

This case previously reached the Board in March 2009.  At that 
time, the claims for service connection for the residuals of a 
left knee injury and glaucoma currently at issue were remanded 
for further development.  However, in the same decision, the 
Board confirmed the agency of original jurisdiction's (AOJ) prior 
denial of service connection for renal tuberculosis or other 
renal pathology, and for the residuals of a back injury such that 
these claims are no longer at issue.  The Board also remanded the 
Veteran's claim of service connection for posttraumatic stress 
disorder (PTSD); however, the PTSD claim was fully granted by the 
AOJ in October 2010.  As such, only the glaucoma and left knee 
issues remain for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran has been diagnosed with arthritis and post-
operative joint replacement surgery residuals of the left knee.

2.  There is no credible evidence of a chronic left knee disorder 
during service, or of continuous symptoms of such a disorder 
since service, or of arthritis of the left knee within one year 
after service, and there is probative medical evidence against a 
link between the Veteran's current left knee disorder and his 
period of active military service - including any presumed in-
service left-knee injuries.

3.  The Veteran has been diagnosed with glaucoma.

4.  There is no credible evidence that the Veteran was diagnosed 
with glaucoma as a chronic disorder during service or of 
continuous symptoms of such a disorder since service, and there 
is probative medical evidence against a link between the 
Veteran's current glaucoma and his period of active military 
service.


CONCLUSION OF LAW

1.  The residuals of a left knee injury were not incurred or 
aggravated during service and arthritis of the left knee may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112(a), 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a) (2010).

2.  Glaucoma was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in July 2005.  
That letter effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2006 and June 2007 letters from the AOJ 
advised the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).  

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary Dingess-compliant 
VCAA notice prior to initially adjudicating his claims in May 
2006, the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations VA does not have to vitiate that initial 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claims, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, VA cured the timing error after providing the Veteran with 
Dingess notice by readjudicating the case by way of the October 
2007 SOC and the October 2010 SSOC.  Therefore, since VA cured 
the timing error and because the Veteran did not challenge the 
sufficiency of his notice, the Board finds that VA complied with 
its duty to notify.  In essence, the timing defect in the notices 
has been rectified by the latter readjudications.  In addition, 
the Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claims.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claims.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured certain service treatment records 
(STRs), service personnel records (SPRs), VA treatment records, 
and VA medical examinations to address his left knee and glaucoma 
claims, as well as private medical evidence as identified by the 
Veteran.  The Veteran has submitted personal statements, and 
private medical evidence, including extensive records obtained 
regarding treatment for his left knee.  In this regard, in 
February 2006, the AOJ informed the Veteran that certain treating 
physicians were requiring payment for copies of his records.  
Subsequently, the Veteran submitted a complete record of his left 
knee treatment leading up to and following his left knee 
replacement surgery in October 2003, as prepared for a 
malpractice claim.  The Veteran subsequently indicated in May 
2006 and May 2010 that he did not have any further relevant 
records.  Finally, the Veteran has not provided authorization for 
VA to obtain any additional private medical records, such that 
further efforts to obtain identified private medical records is 
not required.

The Board acknowledges that the AOJ has been unable to obtain the 
Veteran's complete service treatment records (STRs) and service 
personnel records (SPRs), despite numerous attempts to obtain all 
relevant records.  In this regard, in July 2005, the AOJ 
requested the Veteran's complete STRs relating to his period of 
service; however, the NPRC responded that these records were 
"fire-related" and as such could not be obtained, but supplied 
all documents available, including all relevant Surgeon General 
Officers reports showing treatment of the Veteran during his 
service.  Then, in August 2005, the AOJ submitted an additional 
request for records from the Veteran's military service; however, 
and the AOJ was again informed that such records were not 
available.  Then, in October 2005, after an additional follow-up 
request, the AOJ was again informed that further service records 
were not available.  In November 2005, the Veteran was informed 
of this development and the AOJ requested that the Veteran supply 
any records in his possession.  Then, in March and May 2006 the 
AOJ prepared detailed memoranda in regards to all of the attempts 
to obtain relevant documentation and the conclusion that further 
efforts would be futile (particularly in regards to the Veteran's 
claim for PTSD), and informed the Veteran of this in a May 2006 
letter.  The Veteran responded to this notification in May 2006 
and May 2010, indicating that he had no further supporting 
documents to submit.  Finally, in July 2010, the AOJ also 
obtained a response from the NPRC that no relevant unit records 
were available.  As such, the AOJ, despite numerous efforts, has 
been unable to secure the Veteran's complete relevant service 
records.  It is apparent that further efforts in this vein would 
be futile.

When service medical records (STRs) are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  Under these 
circumstances, the Court has held that VA has a heightened duty 
to assist a claimant in developing his/her claim when the 
Veteran's service treatment records are not available for any 
reason, including because they were destroyed in the fire at the 
NPRC in the early 1970s.  This duty includes the search for 
alternate medical records, as well as a heightened obligation on 
the Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Therefore, the Board concludes that the 
AOJ has complied with the duties to pursue such records and 
acknowledges the enhanced duties to the Veteran due to the 
inability to locate his service records.  38 C.F.R. 
§ 3.159(c)(2).

Finally, the Board is also satisfied as to substantial compliance 
with its March 2009 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Court recently clarified that only 
substantial compliance, and not strict compliance, with the terms 
of an opinion request are required.  D'Aries v. Peake, 22 Vet. 
App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the Board's 
remand, because such determination more than substantially 
complied with the Board's remand order).  The Board finds that in 
the present case, there has been substantial compliance with the 
remand directives.

The Board remanded the Veteran's claims for the AOJ to undertake 
several actions.  First, the AOJ was to undertake certain actions 
with regards to the Veteran's PTSD claim; however, as noted in 
the introduction, this claim was granted in the October 2010 
rating decision, rendering further development regarding the PTSD 
claim moot.  

Further, the AOJ was to provide VA medical examinations regarding 
the Veteran's left knee and glaucoma claims.  These were provided 
in September 2010.  In this regard, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical 
opinion must support its conclusion with an analysis the Board 
can consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded no 
weight).  In this instance, the VA medical examiners reviewed the 
history of the Veteran's history of treatment and relevant 
complaints, as well as the nature of his current relevant 
disorders and their potential connection to his military service, 
and provided opinions regarding the relationship between the 
Veteran's current disorders and his service that were supported 
by the evidence found.  Therefore, the VA medical examinations 
provided both the opinions required by the Board's remand, and 
also satisfied the obligation of VA to provide a medical opinion 
that is adequate for rating purposes.  

Third, the AOJ was to readjudicate the Veteran's claims, which 
was accomplished by the October 2010 SSOC, such that no further 
development, in terms of obtaining medical records, examinations, 
or opinions, remains necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Some diseases are chronic, such as arthritis, and therefore will 
be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Left Knee Disorder

The Veteran has claimed that his current left knee disorder is 
the residual of injuries which occurred during his military 
service.  Specifically, the Veteran has indicated that he was 
struck by a car on base during in April or May 1948.  See the 
Veteran's June 2005 claim, and July and November 2005 statements; 
see also the Veteran's September 2003 VA medical treatment record 
and September 2010 VA medical examination.  The Veteran has also 
indicated that in 1949 a plane caught fire and his parachute was 
not properly placed causing injuries to both knees.  See the 
September 2010 VA medical examination.  He indicated that his 
knee swelled up at the time, and that he has had problems ever 
since.  See the Veteran's July 2005 statements, April 2007 NOD, 
and September 2010 VA medical examination.

As mentioned above, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the Veteran 
currently has the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  A VA medical treatment record of 
March 2003 indicates that the Veteran was diagnosed with 
osteoarthritis of the left knee after reporting one to two months 
of knee pain.  The Veteran has also submitted private treatment 
records which indicate that in October 2003, he underwent a left 
knee replacement surgery.  This was followed with some 
complications requiring ongoing treatment of the left knee, which 
has been amply documented.  With such evidence, the Board 
concludes that the Veteran has been clearly currently diagnosed 
with left knee disorder identified as arthritis and post-
operative left knee replacement residuals, for which service 
connection may be granted as the residuals of an in-service left 
knee injury.

The Veteran has alleged that his current left knee disorder is 
the result of being struck by a car in 1948, and due to 
misplacement of a parachute during a fire on a plane in 1949.  
See the VA medical examination of September 2010.  In this 
instance, there is no record of the injuries alleged; however, 
the Veteran's complete STRs are not of record, despite the 
significant efforts to obtain them, as documented above.  In this 
regard, when STRs are lost or missing, VA has a heightened 
obligation to consider the benefit of the doubt.  See Pruitt v. 
Derwinski, 2 Vet. App. at 85; O'Hare v. Derwinski, 1 Vet. App. at 
367.  That said, although there is a heightened obligation to 
more fully explain the reasons and bases for a decision - when, 
as here, there are missing STRs - this does not obviate the need 
for evidence supporting the claim.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); 
see also Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); 
Arms v. West, 12 Vet. App. 188, 194-95 (1999).  In other words, 
the fact that service records are not available does not lower 
the threshold for an allowance of a claim.  Rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  

In this case, the Veteran is competent to state that he 
experienced the injuries alleged.  See Layno, at 469; see also 
38 C.F.R. § 3.159(a)(2).  Further, the Veteran has provided 
consistent statements in regards to being struck by an automobile 
during service.  Absent any evidence to the contrary, the Board 
concedes for the purposes of this decision that the Veteran has 
provided competent and credible evidence that he experienced the 
left knee injuries which he has described during his military 
service.  

Consequently, the determinative issue is whether the Veteran's 
current left knee disorder is attributable to the Veteran's 
military service, including due to the injuries alleged.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d  1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

As such, the Veteran has indicated that he has experienced left 
knee pain "through the years," after his alleged incidents.  
See the September 2010 VA medical examination; see also the April 
2007 NOD.  These statements do not provide evidence that he was 
competently diagnosed with a chronic left knee condition such as 
arthritis during his military service, nor does a statement of 
pain "through the years" show evidence of continuity of 
symptomatology of such a disorder to the present.  The Veteran 
has not made any effort to provide a thorough history of his 
relevant symptoms (including pain), such as the date of onset, 
the nature of his symptoms over the years, or any other 
information which might serve to show that his current arthritis 
symptoms began during his military service in 1948 and 1949, and 
have continued to the present.  Nor has he indicated why, if he 
has been experiencing symptoms related to his left knee ever 
since service, his first treatment of record is in 2003, over 45 
years after his active military service.  The Board notes that 
the duty to assist is not a one-way street; a claimant cannot 
remain passive when he has relevant information.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996) (VA has duty to assist the 
Veteran, not a duty to prove his claim while the Veteran remains 
passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In fact, the Board notes that arthritis must be objectively 
confirmed by x-ray or equivalent diagnosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  As such, the Veteran's statement does not 
serve to show that he experienced a chronic left knee condition 
which was noted during service, or continuity of symptomatology 
of that disorder from his military service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

However, the Veteran's representative, in the December 2010 
Informal Brief of Appellant in Appealed Case (Brief), has 
indicated that the Veteran's statement regarding a history of 
pain from service should be considered as an indication of 
continuity of symptomatology of the Veteran's currently diagnosed 
left knee disorder.  Were the Board to grant the Veteran's 
statement the benefit of the doubt as an indication of constant 
knee pain from his release from military service, the Veteran is 
competent to indicate experiencing pain in his left knee from his 
service.  See 38 C.F.R. § 3.159(a)(2).  In such an instance, the 
Veteran's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the credibility 
and probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its rejection 
of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

The Board concludes that the Veteran's statement insofar as it 
shows a history of continuity of symptomatology dating from 
service is not credible.  Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony."  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran's statements regarding a history of 
continuity of symptomatology have not been internally 
inconsistent.  As noted above, the Veteran has indicated a vague 
history of mild knee pain in his left knee since service at the 
time of his September 2010 VA medical examination.  But, at the 
time of his March 2003 VA medical treatment for his left knee, he 
indicated that his left knee pain had begun about one or two 
months prior to this treatment.  Subsequently, he indicated in 
October 2003 his belief that his left knee arthritis was due to 
his military service, but no relevant history was provided.  In 
fact, the Veteran only provided such a record at the time of his 
September 2010 VA medical examination.  In the December 2010 
Brief, the Veteran's representative has argued that in light of 
his consistent statements, the Board should grant greater 
probative weight to the Veteran's statement to the VA medical 
examiner, and consider his initial VA medical treatment record as 
an indication that the first "significant" pain occurred at 
around the time of the March 2003 claim.  However, on the 
contrary, the Veteran has provided multiple statements regarding 
his injury, but minimal information regarding the history of his 
symptoms beyond "mild pain" after service.  Further, the March 
2003 record was generated with a view towards ascertaining the 
appellant's then-state of physical fitness, and is a statement of 
diagnosis and treatment such that the March 2003 VA medical 
treatment record is of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997). 

Therefore, in this instance it appears that the Veteran's memory 
is not entirely reliable regarding the history of his left knee 
injury and subsequent symptoms, given the fact that his 
statements have varied over the course of the claim.  Further, 
the Veteran's statements in this regard are not inherently 
plausible, also reducing the credibility of his statements in 
this regard.  The Veteran indicated that his left knee injuries 
occurred in 1948 and 1949.  While there are no treatment records 
from this period, the Veteran's DD Forms 214 indicate that he 
reenlisted in the military for additional service from March 1950 
to July 1955, which the Veteran has indicated included combat 
related operations, after the October 1949 discharge.  If, as 
alleged by the Veteran, he was experiencing chronic left knee 
arthritis or constant left knee pain during this period, he was 
allowed to reenlist for extensive military service without 
mention thereof.  Additionally, the Board emphasizes that 
personal interest may affect the credibility of the evidence, 
although personal interest may not render such evidence not 
competent.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Finally, the Board also notes that the first evidence relating to 
the Veteran's left knee disorder dates from the March 2003 VA 
medical treatment record.  The Federal Circuit Court has 
determined that such a lapse of time (in this case over 45 
years), is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. 
Cir. 2000).  

In this case, while the Board does not doubt the sincerity of the 
Veteran's current belief that the symptoms of his left knee 
disorder have been present since his injury; however, the 
evidence of record contains certain inconsistencies and 
contradictions that diminish the reliability of the Veteran's 
current recollections.  As such, the Board concludes that the 
Veteran's statements in this regard are not credible to the 
extent that he reports a history of continuity of symptomatology 
regarding his current disorders of the left knee dating from his 
military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.  Likewise, since there is no objective competent 
diagnosis of arthritis of the left knee within one year after 
service, or indeed until the March 2003 VA medical treatment 
record, over 45 years after his active military service, the 
Veteran is not entitled to application of the presumptive 
provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Finally, the competent medical evidence of record provides 
probative evidence against a finding of a nexus between the 
Veteran's current left knee disorder and any injuries which the 
Veteran may have experienced.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Veteran was 
provided with a relevant VA medical examination in September 
2010.  At that time, the examiner provided a thorough examination 
of the Veteran including reviewing the medical evidence of record 
as well as the Veteran's statements regarding the history of his 
left knee disorder.  In the December 2010 Brief, the Veteran's 
representative argued that the VA medical examination was not 
competent because the examiner could not examine the Veteran's 
knee after the Veteran's replacement surgery.  There is no 
evidence presented that the Veteran's representative has the 
requisite training or experience necessary to render her 
competent to make such a determination.  See Layno, at 469; see 
also 38 C.F.R. § 3.159(a)(1).  Furthermore, the VA medical 
examiner's opinion is not based solely on examination of the 
Veteran, but also on the relevant medical treatment history in 
the record and the Veteran's testimony regarding the history of 
his left knee disorder.  The Veteran's representative has 
presented no competent evidence to diminish the findings of the 
VA medical examination provided. 

The September 2010 VA medical examiner, who is an uninterested 
observer in the Veteran's case, concluded that the Veteran's 
current left knee disorder is "less likely as not" caused by or 
a result of an in-service injury.  In reaching this conclusion, 
the examiner noted that the Veteran's claims file did not contain 
any relevant medical treatment or hospital records from his 
military service, but acknowledged the Veteran's statements 
regarding his injuries.  Further, the examiner noted that the 
Veteran's private treatment records did not contain any relevant 
history or diagnose him with post-traumatic arthritis which might 
be expected "given the Veteran's history of trauma."  The 
examiner also noted that there was no evidence of a "chronic" 
disorder until the 2003 VA medical treatment records.  Finally, 
the examiner noted that shortly before his replacement surgery, 
the Veteran had fallen.  As such, the VA medical examiner's 
opinion was provided by a qualified examiner, involved a thorough 
review of the Veteran's current symptomatology and the history 
thereof, and thoroughly addressed the Veteran's contentions, with 
a rationale provided to support the examiner's conclusions.  

Although the Veteran and his representative have argued that his 
current left knee disorder is due to his military service, this 
is the type of diagnosis requiring medical skill or knowledge.  
Again, there is no evidence presented that the Veteran or his 
representative have the requisite training or experience 
necessary to render them competent to make such a determination.  
See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, 
the weight of the medical evidence indicates that any current 
left knee disorder was not caused by any in-service left knee 
injuries. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
the residuals of a left knee injury.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on this 
issue.  38 U.S.C.A. § 5107(b).  The claim for service connection 
for the residuals of a left knee injury is denied.

Analysis - Service Connection for Glaucoma

The Veteran has claimed that his current glaucoma is result of 
flying at high altitudes during his military service.  See the 
Veteran's June 2005 claim, and April 2007 notice of disagreement 
(NOD).  

As mentioned above, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the Veteran 
currently has the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran was diagnosed with 
glaucoma in a March 2003 VA medical treatment record.  Therefore, 
the Veteran clearly currently experiences glaucoma.

Consequently, the determinative issue is whether the Veteran's 
current glaucoma is attributable to the Veteran's military 
service, including due to any high altitude flying during his 
military service.  See Watson v. Brown, 4 Vet. App. at 314; see 
also Maggitt v. West, 202 F.3d 1370, 1375; D'Amico v. West, 209 
F.3d at 1326; Hibbard v. West, 13 Vet. App. at 548; Collaro v. 
West, 136 F.3d at 1308.  However, the Board concludes that there 
is no competent or credible evidence of such a connection.

The Veteran has alleged that his current glaucoma is due to 
flying at high altitudes during his service in the Air Force.  
See the Veteran's June 2005 claim.  He has also indicated that he 
received relevant treatment during his military service and this 
has continued to the present.  See the Veteran's May 2007 NOD.  
In regards to the Veteran's alleged in-service treatment for 
glaucoma, as noted above, when STRs are lost or missing, VA has a 
heightened obligation to consider the benefit of the doubt.  See 
Pruitt v. Derwinski, 2 Vet. App. at 85; O'Hare v. Derwinski, 1 
Vet. App. at 367.  Again, as noted above, although there is a 
heightened obligation to more fully explain the reasons and bases 
for a decision - when, as here, there are missing STRs - this 
does not obviate the need for evidence supporting the claim.  See 
Milostan v. Brown, 4 Vet. App. at 252 (1993);O'Hare v. Derwinski, 
1 Vet. App. at 367.  In other words, the missing fact that 
service records are not available does not lower the threshold 
for an allowance of a claim.  Rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996).  

The Veteran has indicated that he was treated for glaucoma during 
his military service.  See the Veteran's May 2007 NOD.  In this 
case, the Veteran is competent to state that he received glaucoma 
treatment during or shortly after his military service.  See 
Jandreau, 492 F.3d at 1377at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  As such, even presuming the credibility of the 
Veteran's statement, the Veteran has not provided any competent 
evidence that such a disorder was diagnosed as a chronic disorder 
which manifested during his military service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

Furthermore, the Veteran's statements regarding his initial 
treatment for glaucoma have varied considerably over the course 
of his claim, reducing the credibility of his statements that he 
was treated for such a disorder during his military service.  
Again, credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor of 
the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony."  Caluza v. Brown, 7 Vet. 
App. at 510-511.  At the time of his claim in June 2005, the 
Veteran indicated that his first treatment for glaucoma occurred 
in 1995, although he also indicated a 20 year history of over-
the-counter medication, such that his glaucoma would have begun 
in 1985.  Then, in his November 2005 statement, the Veteran 
indicated his treatment for glaucoma began in 1984.  Then, in his 
April 2007 NOD, the Veteran indicated that he was treated for 
glaucoma during his military service.  Then, at the time of his 
September 2010 VA medical examination, the Veteran indicated that 
his first treatment was at some point after his military service.  
The Veteran indicated that he was unsure of the dates, but also 
indicated that his glaucoma treatment began about twenty years 
earlier, i.e. around 1990.  As such, at the very least, the 
Veteran's memory is not reliable regarding the history of the 
onset of his glaucoma, given the considerable variation over the 
course of his claim history.  Finally, again, the Board 
emphasizes that personal interest may affect the credibility of 
the evidence, although it may not render the evidence not 
competent.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
As such, the Board concludes that the Veteran's statements 
regarding the history of treatment for his glaucoma are not 
credible to the extent that he reports a history of such a 
disorder dating from his military service.  Therefore, there is 
no credible evidence of a chronic disorder during service, or 
continuity of symptomatology of such a disorder from service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Finally, the competent medical evidence of record provides 
probative evidence against a finding of a nexus between the 
Veteran's current glaucoma and the Veteran's military service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  The Veteran was provided with a VA medical 
examination in September 2010.  At that time, the examiner 
provided a thorough examination of the Veteran including 
reviewing the medical evidence of record as well as the Veteran's 
statements regarding the history of his glaucoma disorder.  After 
reviewing the Veteran's records, the examiner, who is an 
uninterested observer in the Veteran's case, concluded that his 
glaucoma was not likely the result of the Veteran's military 
service.  The examiner reached this conclusion because the 
Veteran's history of treatment had diagnosed him with primary 
open angle glaucoma, with no evidence of secondary glaucoma, and 
concluded this was accurate based on the examiner's own findings.  
The Board notes that secondary glaucoma is defined as glaucoma 
resulting from a "preexisting disease or injury."  See 
Dorland's Illustrated Medical Dictionary 795 (31st ed. 2007).  As 
such, the VA medical examiner's opinion was provided by a 
qualified examiner, involved a thorough review of the Veteran's 
current symptomatology and the history thereof, and thoroughly 
addressed the Veteran's contentions, with a rationale provided to 
support the examiner's conclusions.  

Again, there is no evidence presented that the Veteran has the 
requisite training or experience necessary to render him 
competent to indicate that his glaucoma was caused by his 
military service.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Therefore, the weight of the medical evidence 
indicates that the Veteran's current glaucoma was not caused by 
or a result of the Veteran's service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
glaucoma.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise permit 
a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  
The claim for service connection for the residuals of glaucoma is 
denied.


ORDER

Service connection for the residuals of a left knee injury is 
denied.

Service connection for glaucoma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


